CliNe, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the tissue paper involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows: Yen 7.75 per ream, f. o. b. Yokohama, packing included, less .0016% nondutiable charges.
It is further stipulated and agreed that there jras no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On tbe agreed facts, I find that export valúe, as that term is defined in section 402 (d) of the Tariff Act of 1930, as amended, is the proper basis for the determination of value of the merchandise herein involved, *572and that such value of the paper is 7.75 yen per ream, f. o. b. Yokohama, packing included, less .0016 per centum nondutiable charges'.
Judgment will be entered accordingly.